Mugglin, J.
(concurring in part and dissenting in part). I concur in part and respectfully dissent in part. The affidavit submitted in support of the original order to show cause to obtain an order of seizure pursuant to CPLR 7102 contained a general prayer for relief. Accordingly, Supreme Court had some discretionary authority to award relief not specifically sought by the movant (see, Eagle Contrs. of Utica v Black, 7 AD2d 622, affd 8 NY2d 732). Since the relief granted is similar to the relief sought, and the factual recitations of the papers underlying the order to show cause adequately notified defendants of the potential for the issuance of a mandatory preliminary injunction, I concur in that portion of the majority opinion which views the order of Supreme Court (Ingraham, J.) as a mandatory preliminary injunction.
A preliminary injunction may be issued to preserve the *763status quo during the pendency of the action, but the party seeking this relief must establish a likelihood of ultimate success on the merits, irreparable injury and a balancing of the equities in his or her favor (see, Walsh v St. Mary’s Church, 248 AD2d 792, 793). Here, the papers establish a genuine dispute as to the ownership of the property in question. If the moving papers establish all of the elements required for the issuance of the preliminary injunction, the existence of an issue of fact is not itself grounds for denial of the motion, but in such circumstances the court, by hearing or otherwise, must make a determination (see, CPLR 6312 [c]; Independent Health Assn. v Murray, 233 AD2d 883, 884). In the instant case, Supreme Court made no determination concerning ultimate success on the merits, irreparable injury or balancing of the equities.
Moreover, in granting the mandatory preliminary injunction, Supreme Court erroneously failed to require that the undertaking be posted prior to the issuance thereof (see, CPLR 6312 [b]; Sutton, DeLeeuw, Clark & Darcy v Beck, 155 AD2d 962, 963; Honeywell, Inc. v Technical Bldg. Servs., 103 AD2d 433, 434-435, n; Dental Dev. & Mfg. Corp. v Antler, 61 AD2d 975).
As a result, in my view Supreme Court abused its discretion in granting the mandatory preliminary injunction and the order should be reversed, rendering it unnecessary to consider defendants’ remaining contentions.
Ordered that the orders are affirmed, with costs.